                            Case 19-51169-BLS           Doc 88       Filed 04/09/21        Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                 Chapter 11

             ARSENAL RESOURCES                                     Case No. 19-12352 (BLS)
             DEVELOPMENT HOLDINGS 1 LLC,

                             Reorganized Debtor.1

             ARSENAL RESOURCES LLC, et al.,

                                    Plaintiffs,

                       v.                                           Adv. Proc. No. 19-51169 (BLS)

             BAYOU CITY EQUIPMENT, LLC, et al.

                                    Defendants.

                       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR REMOTE
                        STATUS CONFERENCE ON APRIL 13, 2021 AT 2:00 P.M. (ET)

                                                  ZOOM INSTRUCTIONS:

                         The remote status conference will be conducted entirely over Zoom and
                      requires all participants to register in advance. COURTCALL WILL NOT BE
                                               USED FOR THIS HEARING.

              When registering, please copy and paste the below link to your browser. As part of the
              Court’s protocol, please remember to register with Zoom immediately in order to avoid
                                              being denied access.

                https://debuscourts.zoomgov.com/meeting/register/vJIsfuqopjMtG4bnK-m3jlge2cj5pr-ll3I

                  After registering your appearance by Zoom, you will receive a confirmation email
                              containing information about joining the status conference.


         1
           The last four digits of the Reorganized Debtor’s federal tax identification number are 9647, and the Reorganized
         Debtor’s mailing address is 6031 Wallace Road Ext., Suite 300, Wexford, PA 15090. The chapter 11 cases of the
         following affiliates of the Reorganized Debtor were closed effective as of January 7, 2020: Arsenal Energy Holdings
         LLC (6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); and
         Arsenal Resources Development Holdings 2 LLC (3020). The chapter 11 cases of the following affiliates of the
         Reorganized Debtor were closed effective as of January 13, 2020: Arsenal Resources Development LLC (4072);
         Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses Gathering
         LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings, LLC (8135); River
         Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating, LLC (4051); and Seneca-
         Upshur Petroleum, LLC (9204). [See Chapter 11 Case No. 19-12347, Docket No. 231].

27907572.1
                            Case 19-51169-BLS       Doc 88     Filed 04/09/21    Page 2 of 2




         STATUS CONFERENCE

         1.       Consent Motion to Approve Settlement Pursuant to Bankruptcy Rule 9019 [D.I. 79,
                  12/17/20]

                  Related Documents:

                     A.       Limited Objection and Response of Cleveland Brothers Equipment Co, Inc. to
                              the Consent Motion to Approve Settlement Pursuant to Bankruptcy Rule 9019
                              [D.I. 80, 12/31/20]

                     B.       Certification of Counsel Regarding Order Approving Settlement With Bayou
                              City Equipment, LLC, Capital Foundry Funding, LLC, Cross Country
                              Infrastructure Services, Inc. f/k/a Cross-Country Pipeline Supply Co., Inc., and
                              Pipeline Supply & Service, LLC [D.I. 84, 3/4/21]

                     C.       Order Approving Settlement With Bayou City Equipment, LLC, Capital
                              Foundry Funding, LLC, Cross Country Infrastructure Services, Inc. f/k/a Cross-
                              Country Pipeline Supply Co., Inc., and Pipeline Supply & Service, LLC [D.I.
                              85, 3/8/21]

                     D.       Notice of Remote Status Conference on April 13, 2021 at 2:00 p.m. (ET) [D.I.
                              87, 3/30/21]

                  Status:     This matter is going forward as a status conference to address continued
                              litigation with respect to the remaining Defendants.

             Dated: April 9, 2021                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                   /s/ Matthew P. Milana
                                                   Kara Hammond Coyle (No. 4410)
                                                   Michael S. Neiburg (No. 5275)
                                                   Matthew P. Milana (No. 6681)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone:     (302) 571-6600
                                                   Facsimile:     (302) 571-1253
                                                   Email:         kcoyle@ycst.com
                                                                  mneiburg@ycst.com
                                                                  mmilana@ycst.com

                                                   Counsel for Arsenal Resources LLC and Arsenal
                                                   Midstream LLC




                                                           2
27907572.1
